 1

 2

 3

 4

 5                                                                   JS-6

 6

 7

 8

 9

10
                         UNITED STATES DISTRICT COURT

11
                       CENTRAL DISTRICT OF CALIFORNIA

12
     MARTHA LUZ ANDERSON,                   Case No.: 2:18-cv-10300-JFW-JC
13

14              Plaintiff,
                                            ORDER REMANDING TO
15        v.                                SUPERIOR COURT OF THE
16                                          STATE OF CALIFORNIA FOR
     VOLVO USA, LLC; AUTONATION             THE COUNTY OF LOS ANGELES
17   VOLVO CARS SOUTH BAY; and              FROM UNITED STATES
18   DOES 1 through 10, inclusive,          DISTRICT COURT
19
                Defendants.
20

21

22

23

24

25

26

27

28
                                         Page 1
          ORDER REMANDING TO SUPERIOR COURT OF THE STATE OF CALIFORNIA FOR THE
                COUNTY OF LOS ANGELES FROM UNITED STATES DISTRICT COURT
     DMSLIBRARY01:31709165.1
 1                                         ORDER
 2

 3         Upon consideration of the Joint Stipulation of Plaintiff MARTHA LUZ
 4   ANDERSON and Defendants VOLVO USA, LLC and AUTONATION VOLVO
 5   CARS SOUTH BAY to allow Plaintiff’s action to be Remanded from United
 6   States District Court to Superior Court of the State of California for the County of
 7   Los Angeles:
 8         IT IS ORDERED that:
 9         Plaintiff’s action shall be remanded to Superior Court of the State of
10   California for the County of Los Angeles – Central District.
11         IT IS SO ORDERED.
12

13

14   DATED:_January 28, 2019               _________________________________
15
                                           Hon. John F. Walter
16                                         UNITED STATES DISTRICT JUDGE

17

18

19

20

21

22

23

24

25

26

27

28
                                         Page 2
          ORDER REMANDING TO SUPERIOR COURT OF THE STATE OF CALIFORNIA FOR THE
                COUNTY OF LOS ANGELES FROM UNITED STATES DISTRICT COURT
     DMSLIBRARY01:31709165.1
